Citation Nr: 1540655	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS).

2. Entitlement to service connection for swollen joints, to include the right
shoulder, right finger, right knee, and left foot.

3.  Entitlement to service connection for breast reduction surgery.

4. Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for migraine headaches.

6. Entitlement to service connection for cervical dysplasia (claimed as cancerous type tissue).



REPRESENTATION

Appellant represented by:	Christopher F. Attig, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on
appeal from a February 2008 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in St. Louis, Missouri.

In June 2013, the Board determined that the Veteran had submitted new and material evidence to reopen the previously denied claim of service connection for cervical dysplasia; the de novo claim for benefits was remanded to the RO for further development and adjudication, as were the claims listed on the cover page of the instant decision.  The Board notes that a claim for an acquired psychiatric disorder was also remanded by the Board in June 2013 and ultimately granted by the RO in March 2015; consequently there no longer remains a claim in controversy.  

Unfortunately, for the reasons and bases discussed below, another remand is required for the claims of service connection for headaches and cervical dysplasia because there was not compliance with the Board's prior remand directives (namely, the medical opinion rendered is inadequate).  The claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's breast reduction surgery with residual scarring is due to events in active service

2. The competent and probative medical evidence of record preponderates against a finding that the Veteran's CTS is due to events in active service; CTS was not diagnosed within one year following the Veteran's discharge from active service in April 1993.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's low back disability (namely degenerative joint disease (DJD) of the lumbar spine) is due to events in active service; DJD of the lumbar spine was not diagnosed within one year following the Veteran's discharge from active service in April 1993.

4.  The Veteran has not currently been diagnosed with right finger or knee disabilities; the competent and probative medical evidence of record preponderates against a finding that the Veteran's swollen joints (namely right shoulder and left foot disabilities) are due to events in active service



CONCLUSIONS OF LAW

1.  The criteria for service connection for breast reduction surgery have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a low back disability, to include DJD of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for CTS have not been met.  38 U.S.C.A.    §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for swollen joints, to include the right
shoulder, right finger, right knee, and left foot, have not been met.  38 U.S.C.A.    §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in July 2007, which included notice pursuant to the Dingess decision.  

VA has obtained service treatment and personnel records and assisted the Veteran in obtaining post-service VA and private outpatient treatment records, records from the Social Security Administration, and buddy statements.  The Veteran has been afforded VA examinations in connection with the claims.  The Veteran provided testimony before the Board in support of her appeal and the transcript has been associated with the virtual record. 

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some 'chronic diseases,' such as arthritis and organic diseases of the nervous system, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 


Breast Reduction Surgery

The Veteran claims that she is entitled to service connection for breast reduction surgery.  Specifically, she alleges that the need for reduction surgery was caused by broken cartilage in her chest/breasts, which was the result of physical training during service.   Notably, she argues that her breasts were large and not properly supported during exercise causing the claimed injury.  The Veteran reported that she taped her breasts to avoid further injury.  In support of her appeal, the Veteran submitted a buddy statement indicating that the Veteran informed her that she broke the cartilage in her chest after running during P. E. and she helped her strap her chest every morning. 

The Veteran underwent breast reduction surgery in 1997 for bilateral breast hypertrophy and breast asymmetry.  She has residual scarring.  Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

The Veteran's service treatment records show that she was treated for pneumonia in December 1990 and January 1991.  In a January 1991 follow-up appointment, the provider indicated the Veteran had decreased coughing at that time.  The provider further noted the Veteran indicated that she was told she had broken cartilage in the ribs on the left side.  This was not objectively confirmed.  The impression at the time was resolving pneumonia.  There were no incidents of broken cartilage associated with physical exercise (namely running) documented in the service treatment records.  There were no further complaints and the April 1993 separation examination was negative for either complaints or diagnosis of broken cartilage, to include a chest x-ray.  

A chronic disability, broken cartilage in the chest, was not established during service.  Post-service, there was no showing of continued complaints or treatment for broken cartilage  after her discharge from service.  As noted above, private medical records show she had a bilateral breast reduction in 1997.  The principal diagnosis was bilateral breast hypertrophy and asymmetry.  There was no indication either by the provider or the Veteran at the time of treatment that this was the result of injury to the breasts (claimed as broken cartilage).  

The Board would additionally note that these findings in 1997 were four years after her separation from service.  This long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran underwent breast reduction surgery and has residual scaring, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, the preponderance of the probative medical evidence is against a finding that the current disorder is related to service.  

Notably, the January 2015 VA examiner opined that breast reduction surgery was less likely than not incurred in or caused by the an in-service injury, event, or illness.  The examiner reasoned that there were no current or chronic residuals of the Veteran's breast reduction surgery of 1997 other than surgical scars.  The examiner found that breast exams had been negative, to include screening (digital) mammograms performed as recently as 2014.  The examiner found that the record was also negative for any chronic breast complaints or symptoms.  The examiner stated that the Veteran's treatment for cartilage/rib pain in service, prior to breast reduction surgery, had resolved completely and there was no current/chronic/recurrent condition related to the issue of rib/cartilage injury during service. 

The examiner noted that the Veteran underwent breast reduction surgery in June
1997 for "bilateral breast hypertrophy" and "breast asymmetry."  The examiner noted that the pathology report showed that approximately twice as much breast tissue was removed from the left breast as compared to the right breast.  Pre-operative exam showed the breasts to be "very pendulous/asymmetric left greater than right, no palpable masses."  The examiner indicated that no other condition of the breasts was noted at that time and the records were negative for any chronic chest/rib/cartilage condition related to the running during service.  The examiner noted the Veteran's contention that cartilage/ribs/sternum were symptomatic with running due to her breasts combined with inadequate support.  However, the examiner found that this does not result in a chronic condition.  The examiner indicated this would be a strain/sprain sort of situation which heals if the triggering cause is removed, as it eventually was.  

The examiner noted that in the Veteran's case, she recalled using an ACE wrap for support.  The examiner acknowledged that it was unclear whether this was entirely adequate in her case and these days, a better solution would generally be used such as properly sized and supportive sports bra and/or a reduction in running mileage. But the examiner indicated, in any case, the Veteran's condition at the time of her military service resulted in no permanent or chronic condition of the chest wall or breasts based on the Veteran's own history provided to him and the available medical records, all of which were carefully reviewed. 

The examiner further indicated that the Veteran referred to "broken cartilage in my breasts" prior to the breast reduction surgery but found that there was no evidence of this including in the pathology report which showed that the breast tissue on both gross and microscopic examination was negative for this or anything like it.  The examiner stated that cartilage is actually within the chest wall, not the breasts, and connects the ribs to the sternum which is also referred to the breast bone, which possibly led to the idea of "broken cartilage in the breast."  In any case, the examiner found, it healed without residuals.  For these reasons, the examiner concluded that the residuals of her breast reduction surgery (which is
limited to surgical scars) were less likely than not related to the in-service injury to the cartilage of the left rib or otherwise related to service. 

The only evidence of record to support the Veteran's contentions is her statements and testimony, as well as the lay statement delineated above.  The Veteran's statements do not establish a nexus between any acquired pathology and her military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. it requires specialized training to determination the etiology of the claimed condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of her breast reduction surgery because she is not qualified to offer such opinions.  Likewise, her representative is not competent to provide a probative opinion on the question of etiology, either.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for breast reduction surgery, and thus, the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102.  As such, the evidence is insufficient to support a grant of service connection.  
38 U.S.C.A § 5107(b).   


CTS

The Veteran claims that she is entitled to service connection for CTS.  Specifically, she alleges that her CTS is the result of repetitive motion work in-service, typing for two years.   

The Veteran was diagnosed with CTS in 2006, which is clearly outside the one-year presumptive period for organic diseases of the nervous system.  38 C.F.R. § 3.307, 3.309.  The question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  CTS is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records are negative for complaints, treatment or diagnosis of CTS.  Thus, a chronic disability was not established during service.  There has also not been a showing of continuity of symptoms after discharge.  

In fact, post-service records show the Veteran first reported complaints and was diagnosed with CTS in 2006.  This alone is 13 years after the Veteran's separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.   

As CTS was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence, even after the Veteran was examined by VA in 2015.  Notably, the examiner opined CTS was less likely than not incurred in or caused by service.  The examiner reasoned that service treatment records were completely negative for symptoms of carpal tunnel syndrome or even early symptoms of any nerve condition of the upper extremities. This included the entrance and all other service treatment records.  The examiner also found no evidence of CTs within a few years of service that
could have potentially had an asymptomatic onset during service. 

The examiner noted that the Veteran reported she had CTS symptoms during service which "got better" after she no longer had to do as much typing, and that it did not become a problem for her again until many years later from using her computer at home.  The examiner found no  evidence that the CTS the Veteran had had in the 2000's and later was related to any activity during service.  The examiner indicated that typing as part of her job for up to a year or two as in her case did not result in a permanent condition if the inciting activity was stopped, which it was as she described in her case due to a change in occupation.  

The examiner stated that although the records were negative for CTS during or within a few years of service, even if it was assumed that she may have had early carpal tunnel symptoms during service it is still most likely that this completely resolved and healed without residuals after the offending occupation keyboard use was discontinued.  The examiner noted that from the Veteran's description, which was consistent with the records, it was not until many years later that CTS developed due to keyboard use at home.  It was also nearly 10 years after service when she stated she sought care for CTS and had testing done leading to the diagnosis of CTS.  It was also noted that upon review of the file, the Veteran's claim submitted in 2007 also showed that CTS occurred in 2006, not the 1990's.  For these reasons, the examiner concluded that the Veteran's CTS and surgery/residuals of scar was less likely than not related to an incident of military service to include such work-related duties as typing.
    
The Veteran is competent to report such symptoms commonly associated with CTS like pain, tingling, and numbness in the wrists and hands.  The Veteran is not, however, competent to report whether such symptoms are a manifestation of a 'chronic disease.'  See Jandreau, supra.  

The competent medical evidence of record does not support a finding that CTS was related to the Veteran's active duty service.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to CTS have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, the Veteran has not asserted that she has had observable symptoms of CTS which have continued since active duty.  Finally, there is a negative opinion of record regarding the etiology of CTS.  Thus, the Board concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).


Low Back Disability

The Veteran claims that she entitled to service connection for a low back disability.  Specifically, she asserts that the claimed condition is the result of an in-service injury previously conceded by VA. 

The Veteran has been diagnosed with DJD of the lumbar spine.  This was confirmed by x-ray dated in January 2015, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. § 3.307, 3.309.  Thus, the question of whether the Veteran has a current back disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records show the Veteran was treated for pulled muscles and mechanical low back pain in January 1991.  There were no further complaints in service.  An April 1993 report of medical history was negative for back complaints and the corresponding examination was also negative.  Thus, a chronic back disability, to include arthritis, was not established during service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Despite her statements and testimony to the contrary, continuous symptoms have not been shown since service in the objective medical evidence.  In fact, the first objective evidence of back complaints and diagnosis of DJD was upon examination in January 2015.  This was 22 years after the Veteran's separation from service.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.   

As a low back disability, including DJD of the lumbar spine, was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence, even after the Veteran was examined by VA in 2015.  Notably, the examiner opined DJD was less likely than not incurred in or caused by the in-service injury.  The examiner reasoned that the Veteran was seen only once during service for back symptoms.  This was in 1991, at which time she
"complained of pulled muscle in lower back x 1 day."  The examiner noted this was in the right lumbar area, consistent with a muscle strain.  The assessment was
"mechanical low back pain."  The examiner stated that the use of the word "mechanical" does not indicate a more precise diagnosis, only that it was a physical condition of the back.  The examiner found the remainder of the service treatment records for the next two years negative for any other back complaints.  The separation examination of 1993 was also negative for any back conditions, symptoms, or abnormalities on physical examination.  

The examiner noted the Veteran completed the SF93, Report of Medical History,  in April 1993.  The Veteran noted the presence of various conditions in her history at that time, including hay fever, appendectomy, and childbirth.  The medical provider noted the presence of a scar on the abdomen only, without any back abnormality noted at that time.  The physician documented, "denies current health problem or symptoms... recheck of records is benign."  The examiner noted the Veteran was seen during service for numerous physical complaints, some of them relatively minor, but there was no back injury or condition or symptom noted during those years of military service.

The examiner indicated that the  presence and severity of the Veteran's DJD was consistent with her current age of 45.  If this condition had been present during service when she was in her early 20's, it would have been expected to progress naturally to a level greater than what is currently seen.  There was no indication
either in the medical records or on current physical examination of any
persistent muscle strain/pulled muscle or other back condition starting
during military service over 20 years ago.  In addition, the condition that
was noted during service is one which is expected to fully heal without
residuals in a young healthy person such as she was at the time.  The medical
records are consistent with this conclusion as well.  For these reasons, the examiner concluded that the Veteran's currently diagnosed low back condition was less likely than not related to the inservice injury.

The Veteran is competent to report such symptoms as low back pain; however, she is not competent to report whether such symptoms are a manifestation of a 'chronic disease' or the etiology thereof.   See Jandreau, supra.  The competent medical evidence of record does not support a finding that DJD of the lumbar spine is related to the Veteran's active duty service.   The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to the low back disability have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, there is a negative opinion of record regarding the etiology of her back disability.  Thus, the Board concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).


Swollen Joints

The Veteran claims that she entitled to service connection for swollen joints.  Specifically, she asserts that the claimed condition is the result wear and tear on her joints in service. 

At the outset, the Board notes the Veteran has variously complained of right ankle pain, right middle finger pain, right shoulder pain, right wrist pain, and left foot pain following her discharge from service.  The complaints of right ankle and right middle finger pain were made in reference to acute injuries (her daughter stepping on her foot and shutting her finger in the door in 2007).  There has been no objective right knee complaints, treatment, or diagnoses.  The Board notes the Veteran simply reported knee pain, which in of itself is not a disability, after a 2014 car accident.  There have been no diagnosed right ankle, knee, or middle finger diagnoses.  See Report of VA examination in 2015.  As there are no current disabilities of the ankle, finger, or knee, a claim for service connection based on these joints is not supported.  Boyer, supra.  Wrist complaints are associated with the Veteran's CTS and previously addressed.  

The Veteran has been diagnosed with right shoulder impingement syndrome and she underwent surgery in the mid 2000's for a left foot neuroma.  Thus, the question of whether the Veteran has a current joint disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   

After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  The Veteran's service treatment records show she complained of right foot pain in October 1991. She was diagnosed with a contusion.  There were no further complaints referring to the right foot in service.  In May 1990, the Veteran complained of left foot pain with weightbearing.  She was diagnosed with overuse of the left foot with secondary tendonitis.  A stress fracture of the base area of the left third metatarsal was suspected.  She was given crutches for seven days.  X-rays of the left foot taken at the time were negative.  In June 1990 an x-ray was taken to rule out stress fracture.  There was a questionable periosteal reaction of the fourth metatarsal consistent with stress reaction.  The only other complaints in service referable to the foot were in November 1992 for an ingrown toenail.  The April 1993 separation report of medical history and examination were negative for a foot disability.  There were no complaints of shoulder problems in service.   

The mere fact that the Veteran had a right foot contusion and stress fracture of the left foot is not enough to establish that there was a chronic joint disability in service.  
Post-service, the Board first documented complaints of right shoulder pain were made in 2006, 13 years after the Veteran's discharge from service.  The first complaints referable to the left foot were in 2007, some 14 years after her discharge from service.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.   

As a chronic foot or shoulder disability was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disabilities to service.  Here, there is no such competent evidence, even after the Veteran was examined by VA in 2015.  As noted above, post-service the Veteran had a left foot neuroma, which the January 2015 VA examiner specifically opined was not related to the in service complaints.  There are no opinions to the contrary.  The examiner also opined that any current foot condition was not related to the in-service complaints.  The examiner reasoned that there were no further left foot complaints in service after 1990.  The examiner noted the separation examination and medical history were  negative for any left foot condition or abnormalities.  The examiner noted the Veteran was seen in 2007 for left foot pain after a misstep during an altercation, but there was no indication of any chronic left foot condition or symptoms at the time and x-rays were negative. 

The examiner further indicated that the examination was currently negative for any indication of an ongoing stress fracture of the left foot.  The examiner stated that stress fractures of the foot typically heal without residuals in a healthy young person such as the Veteran was in 1990 when she had the left foot symptoms during service, particularly with treatment of casting and crutches.  It was noted as well that there was no persistent stress fracture seen on follow up imaging of the left foot later in 1990.  The examiner found that the Veteran's current left foot symptoms were consistent with ongoing symptoms related to the foot surgery (for non-service connected neuroma) of 2007 and the condition at that time was unrelated to the foot injury during service.  The examiner opined a neuroma and stress fracture are not in any way related to each other.  The examiner noted that current imaging showed a "slight contour deformity at the distal aspect of the second metatarsal with metallic clips."  This was in the location of the surgery for the nerve condition/neuroma, but was not in the location of the left foot injury of 1990 during service.  The examiner found this was apparent because the surgical scar was in the same spot as the "slight contour deformity" and metallic clips.  

The examiner noted the condition for which she had the foot surgery is one which may recur and certainly the post-surgical changes and scarring with retained metallic clips and possible recurrence are highly suspicious as cause(s) of the current left foot symptoms, unlike the healed stress fracture which was noted to be in a different part of the foot of the proximal third metatarsal rather than distal second metatarsal.  For these reasons, the examiner concluded that the Veteran's left foot stress fracture of 1990 healed without residuals and it was less likely than not that there was any current left foot condition related to an in-service injury or otherwise related to service.
The examiner also opined that the Veteran's right shoulder condition was not related to the Veteran's service.  The examiner reasoned that the separation examination  and medical history of 1993 were negative for any shoulder conditions, symptoms, or abnormalities on physical examination.  The examiner also indicated that the Veteran was seen during service for numerous physical complaints, some of them relatively minor, but there was no right shoulder injury or condition or symptom noted during those years of military service.  The examiner noted that in 2007, the Veteran submitted a claim regarding "swollen joints" in which it was later clarified to include the right shoulder.   The examiner indicated that the Veteran reported an onset of this in 2004.  

Medical records show that the Veteran was seen in July 2006.  At that time she was experiencing right shoulder pain which "started after getting a brace (recently) for carpal tunnel syndrome."  The examiner noted the Veteran was then seen at a follow up appointment in August 2006 with a diagnosis of "impingement...improved, only hurts when lifts something."   The examiner found that these records indicated a relatively mild right shoulder condition.  There was no swelling documented or noted by the Veteran or provider at that time. There was no indication in the notes of the mid-2000's that she had a chronic right shoulder condition or a condition that started during service.  If this were the case, it would be expected to have progressed to a more severe level by 2006, 13 years following service.  The examiner indicated that the records show that the condition of 2006 gradually worsened and then led to surgery within a few years, which is more typical for the right shoulder condition she was diagnosed with that required surgery.  The current examination was negative for any indication that the shoulder condition she currently has had its onset prior to the early/mid 2000's.  For these reasons, the examiner concluded that the Veteran's currently diagnosed right shoulder condition was less likely than not related to an in-service injury or otherwise related to service.

The Veteran is competent to report such symptoms as foot and shoulder pain; however, she is not competent to report whether such symptoms are a manifestation of a 'chronic disease' or the etiology thereof.   See Jandreau, supra.  The competent medical evidence of record does not support a finding that swollen joints (namely the left foot and right shoulder) are related to the Veteran's active duty service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for swollen joints, to include the right shoulder, right finger, right knee, and left foot and thus, the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 3. 102.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for CTS is denied.

Entitlement to service connection for swollen joints, to include the right
shoulder, right finger, right knee, and left foot, is denied.

Entitlement to service connection for breast reduction surgery is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

As noted in the prior June 2013 remand, the Board determined that the claim for service connection for headaches and cervical dysplasia warranted further development.  

Specifically, the Board found that the Veteran had not been afforded a VA examination in connection with her claims.  The Veteran claimed that her headaches were the result of personal assault in service and not being allowed leave or transfer to attend custody hearings causing her to lose custody of her son.  Service treatment records contained complaints of dizziness, nausea, and headaches and notations that she was involved in a divorce and custody battle and was crying and had a sad appearance.  The Veteran testified that she had continued problems with headaches since service.  Post-service, the Veteran had been diagnosed with migraine headaches.  The Board ordered an examination and asked the examiner to offer an opinion as to whether it was at least as likely as not that any currently diagnosed migraine headaches was related to an incident of military service, to include personal assault.  The Veteran was notified that the Veteran's service treatment records contain complaints of dizziness, nausea, and headaches.  The Veteran was afforded the requested examination in January 2015.

The examiner opined that headaches were less likely than not related to an incident of military service, to include personal assault.  The examiner reasoned that objective medical evidence of record did not document the onset of migraine headaches until July 2004 and chronic headaches only since that time.  While the examiner indicated the Veteran reported headaches beginning in 1992 (during service), he failed to address the documented in-service complaints of dizziness, nausea, and headaches and provide an opinion as to whether these complaints were the first manifestation of headaches.  The examiner further failed to address the Veteran's allegations that her headaches were the result of not being allowed leave or transfer to attend custody hearings causing her to lose custody of her son (documented by service personnel records) and service treatment records acknowledging that she was involved in a divorce and custody battle and was crying and had a sad appearance.  The examiner also failed to provide adequate reasons as to why headaches were not related to personal assault, in fact no mention of the allegation was made in the rationale.  For these reasons, the opinion is inadequate.  

At this juncture, the Board would note that service connection has been awarded for posttraumatic stress disorder (PTSD) with anxiety /panic attacks and depression.  The claim was based on the January 2015 VA examiner's opinion that it was at least as likely as not that the Veteran developed PTSD with depression as result, in part, of the mishandling of leave requests to attend a custody hearing for her son that resulted in the loss of her child.  The Board would additionally note that some post-service treatment records list headaches as part of the Veteran's psychiatric symptoms.  So on Remand, the examiner is asked to additionally clarify whether headaches are a symptom of or secondary to the service-connected psychiatric disorder.

With regard to the claim for cervical dysplasia.  The Veteran claims that she developed cancerous type tissue as a result of rape and cervical dysplasia first noted in service.  Service treatment records show the Veteran had atypical squamous cells and cervical dysplasia.  Post service, the Veteran has been diagnosed with dysplasia and chronically inflamed endocervical tissue with squamous metaplasia.  The Board ordered an examination and asked the examiner to opine whether it was at least as likely as not that any current cervical disorder was related to the in-service treatment and findings or otherwise related to service.  The Veteran was afforded the requested examination in January 2015.   First, the examiner found that there was no indication for repeat testing as the Veteran had been followed for routine screening, which had been negative recent years.  The examiner then indicated that there was no current, chronic, or recurrent condition related to the claimed cervical condition based on the absence of symptoms and negative screening results since approximately 2006.  Thus, the examiner stated that no opinion was offered.   

First, the Board finds that repeat (pap) testing was indicated given the various findings of abnormal pap smears in the record.  Next, the Board finds that the examiner failed to adequately review the record as he indicated that there negative screenings and an absence of symptoms since approximately 2006.  Private medical records dated in April 2007 show the Veteran had an abnormal pap smear.  She underwent a dilation and fractional curettage.  She also had a DNA probe positive for high risk human papilloma virus.  Surgical pathology reports from the endocervix curettage show that the Veteran had chronically inflamed endocervical tissue with squamous metaplasia.  For these reason, an opinion must be sought.   

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Accordingly, the additional development previously specified in the Board's June 2013 remand, and as instructed in the instant decision, must be completed before readjudication of these claims.  
 
The claims are REMANDED for the following additional development and consideration:

1.  Obtain an addendum opinion from the January 2015, VA examiner, who conducted the headache examination, if available.  Otherwise the opinion must be sought from a similarly qualified provider.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during her service and is equally competent to report on symptoms experienced and treatment provided both during and since her service because this is based on her firsthand knowledge.  

a) Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are related to: (a) the documented complaints of dizziness, nausea, and headaches during service, (b) allegations of personal assault in service, and/or (c) claims that she was not allowed leave or transfer to attend custody hearings for her son, which resulted in loss of custody of her son?  The examiner is informed that service personnel records confirm that she was not allowed leave or transfer to attend custody hearings for her son; the Veteran ultimately lost custody of her son.  The examiner must also address the Veteran's assertions/testimony that she has had headaches since service in determining chronicity of her headaches.  

b) Alternatively, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headaches are (i) a symptom/manifestation of or (ii) proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected PTSD with panic/anxiety attacks and depression.  

2.  Schedule the Veteran for a VA gynecological examination.  The appropriate tests and studies (including pap smear) must be performed.  The examiner should describe all findings in detail.   

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during her service and is equally competent to report on symptoms experienced and treatment provided both during and since her service because this is based on her firsthand knowledge.  
	
a) The examiner should offer an opinion in response to the following:  is it at least as likely as not (a 50% or higher degree of probability) that any current cervical disorder is related to the in-service treatment and findings or otherwise related to service.  The examiner is informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation.  She only instead needs to show she has had this claimed condition at some point since the filing of her claim or contemporaneous thereto, even if now resolved.

b) If the examiner concludes that a current cervical disorder is not present despite the medical evidence of record demonstrating the various abnormal pap smears since or contemporaneous to the filing of this claim, he/she is asked to provide an explanation for this conclusion, including a discussion of the cervical diagnoses made during the period of this appeal and the Veteran's statements.  

c) In answering (a) and (b), the examiner is asked to (i) make specific reference to the findings of atypical squamous cells in 1992 and 1993.  (ii) The examiner must also make specific reference to private treatment records dated in April 2007 showing  the Veteran had an abnormal pap smear for which she underwent a dilation and fractional curettage.  A DNA probe was positive for high risk human papilloma virus at that time and surgical pathology reports from the endocervix curettage show that the Veteran had chronically inflamed endocervical tissue with squamous metaplasia.   (iii) The examiner must also address the Veteran's contentions that she has cervical dysplasia a result of personal assault during service and chronically since the findings of atypical squamous cells in service. 

3.  Ensure the examiners' opinions are responsive to these determinative issues of direct and secondary causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for headaches and cervical dysplasia, in light of all evidence of record.  If these claims continue to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


